DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "the operating step" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
In claim 3, line 2, the limitation “undoing the closed loop flowpath” is vague and indefinite.  Does undoing the closed loop flowpath mean converting it into a series flowpath or merely turning off the flow?  What structure is being claimed?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s)1-6 and 11-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Bellos, US Patent 3,661,784.
Regarding claim 1, Bellos discloses a method of lubricating a fluid production pump (see column 4, line 57-column 5, line 42), the method comprising the steps of: mixing a polarized lubricant with water to produce a diluted lubricant (see col 4, line 60); creating a flowpath within the fluid production pump (see col 5, line 4-5); circulating an initial volume (initial circulation) of the diluted lubricant within the flowpath (see col 5, line 32) to allow the diluted lubricant to react with components of the fluid production pump and form a protective barrier on the components of the fluid production pump (see col 5, line 6-11); and repeatedly introducing a periodic volume of diluted lubricant into the fluid production pump according to a predefined lubrication schedule (see col 5, line 35-38).
Regarding claim 2, Bellos discloses the method recited in claim 1, wherein the creating step (as described above) includes creating a closed loop flowpath (“closed system” from col 5, line 25) within the fluid production pump (as described above).
Regarding claim 3, as best understood, Bellos discloses the method recited in claim 2, further comprising the steps of: undoing the closed loop flowpath from the fluid production pump after the circulating step (see col 5, line 35-37); and creating a serial flowpath (see col 5, line 22) through the fluid production pump before the operating step (as described above).
Regarding claim 4, Bellos discloses the method recited in claim 1, further comprising the step of disposing the initial volume of the diluted lubricant within the flowpath (see col 5, line 31-35).
Regarding claim 5, Bellos discloses the method recited in claim 4, wherein the mixing step (see col 4, line 60) is performed before the disposing step (as described above).
Regarding claim 6, Bellos discloses the method recited in claim 1, wherein the initial volume in the circulating step is larger than the periodic volume in the repeating step (see col 5, line 30-38).
Regarding claim 11, Bellos discloses the method recited in claim 1, further comprising the step of operating the fluid pump (as described above) between the circulating step (as described above) and the repeatedly introducing step (as described above) – (see col 5, line 30-36).
Regarding claim 12, Bellos discloses the method recited in claim 1, further comprising the step of filling a scratch (covering all surfaces) formed in the protective barrier (coating) with the periodic volume of polarized lubricant (see col 5, line 37).
Regarding claim 13, Bellos discloses a method of reducing friction in a fluid production pump, the method comprising: circulating a diluted lubricant through the fluid production pump (see col 5, line 32) to allow the diluted lubricant to be attracted to the fluid production pump via a positive ion charge of the diluted lubricant (see column 4, line 57-column 5, line 42).
Regarding claim 14, Bellos discloses the method recited in claim 13, further comprising the step of repeatedly introducing additional diluted lubricant through the fluid production pump according to a predefined lubrication schedule (see col 5, line 35-38).
Regarding claim 15, Bellos discloses the method recited in claim 13, wherein the circulating step (as described above) includes circulating the diluted lubricant through a closed loop flowpath (see col 5, line 25) formed within the fluid production pump.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos.
Regarding claims 8 and 17, Bellos discloses the method recited in claims 1 and 13 but does not specify that the mixing step includes producing a diluted lubricant having a ratio of water to polarized lubricant in a range of 1:1-13:1.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to employ a lubricant in the specified concentration range since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated employ a lubricant in the specified concentration range in order to improve the system corrosion resistance and efficiency for a specific environment and workload schedule.  

Claims 9-10 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos in view of Kayser et al., US PGPub 2012/0088698.
Bellow discloses the method recited in claims 1 and 13 but does not specify that the polarized lubricant in the mixing step includes a plant based fluid or an emulsifier. Kayser teaches lubricant compound for coating industrial equipment (see [0003]) wherein the compound includes a plant based fluid (see [0099]-[0100]) (claims 9 and 18) or an emulsifier (see [0027]) (claims 10 and 19).  It would have been obvious to provide the compound described by Kayer to the system disclosed by Bellos in order to improve the system corrosion resistance and efficiency for a specific environment and workload schedule.  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bellos in view of Takahashi et al., US PGPub 2009/0050827.
Regarding claims 7 and 16, Bellos discloses the method recited in claims 1 and 13, but does not specify calculating a ratio of polarized lubricant to water based on a daily production volume of the fluid production pump.  Takahashi et al. teaches a similar lubrication method including calculating a ratio of polarized lubricant to water based on a daily production volume of the fluid production pump (see [0014]).  It would have been obvious to provide the calculation method described by Takahashi et al. to the system disclosed by Bellow in order to optimize the system corrosion resistance and efficiency for a specific environment and workload schedule.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956.  The examiner can normally be reached on 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/               Primary Examiner, Art Unit 3654